Jeffrey M. Feldman (AK Bar No. 7605029)
SUMMIT LAW GROUP PLLC
315 Fifth Avenue South, Suite 1000
Seattle, WA 98104-2682
Phone: (206) 676-7000
jeff@summitlaw.com

Ralph H. Palumbo (Pro Hac Vice)
Lynn M. Engel (Pro Hac Vice)
YARMUTH LLP
1420 Fifth Avenue, Suite 1400
Seattle, WA 98101
Phone: (206) 516-3800
rpalumbo@yarmuth.com
lengel@yarmuth.com

Attorneys for Bristol Bay Economic Development Corporation, Bristol Bay Native
Association, Inc., and Bristol Bay Reserve Association

Megan R. Condon (AK Bar No. 1810096)
Matthew N. Newman (AK Bar No. 1305023)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: (907) 276-0680
mcondon@narf.org
mnewman@narf.org

Attorneys for United Tribes of Bristol Bay

Scott Kendall (AK Bar No. 0405019)
HOLMES, WEDDLE & BARCOTT
701 W. 8th Avenue, #700
Anchorage, AK 99501
Phone: (907) 274-0666
smkendall@hwb-law.com

Attorney for Bristol Bay Regional Seafood Development Association, Inc.

Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201



        Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 1 of 7
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmans@trustees.org
        kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

Jacqueline M. Iwata (Pro Hac Vice)
Thomas D. Zimpleman (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th Street, N.W., Suite 300
Washington, DC 20005
Phone: (202) 289-2377
Email: jiwata@nrdc.org
       tzimpleman@nrdc.org

Joel R. Reynolds (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1314 2nd Street
Santa Monica, CA 90401
Phone: (310) 434-2300
Email: jreynolds@nrdc.org

Attorneys for Natural Resources Defense Council

Thomas S. Waldo (AK Bar No. 9007047)
Erin Whalen (AK Bar No. 1508067)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
Phone: (907) 586-2751
Email: twaldo@earthjustice.org
        ewhalen@earthjustice.org

Attorneys for Earthworks

Austin Williams (AK Bar No. 0911067)
TROUT UNLIMITED
3105 Lake Shore Drive, Suite 102B
Anchorage, AK 99517



        Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 2 of 7
Tel.: 907.277.1590
Austin.Williams@tu.org

Paul A. Werner (Pro Hac Vice)
Steven P. Hollman (Pro Hac Vice)
Abraham J. Shanedling (Pro Hac Vice)
Rachelle P. Bishop (Pro Hac Vice)
SHEPPARD, MULLIN, RICHTER & HAMPTION LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006-6801
Tel.: 202.747.1900
pwerner@sheppardmullin.com
shollman@sheppardmullin.com
ashanedling@sheppardmullin.com
rbishop@sheppardmullin.com

Attorneys for Trout Unlimited

                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

 BRISTOL BAY ECONOMIC DEVELOPMENT
 CORPORATION, et al.,                            Case No. 3:19-cv-00265-SLG

                                   Plaintiffs,

              v.

 CHRIS HLADICK
 U.S. Environmental Protection Agency, et al.,

                                   Defendants.


 SALMONSTATE, et al.,                            Case No. 3:19-cv-00267-SLG

                                   Plaintiffs,

              v.

 CHRIS HLADICK,
 U.S. Environmental Protection Agency, et al.,



        Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 3 of 7
                                    Defendants.


 TROUT UNLIMITED,                                          Case No. 3:19-cv-00268-SLG

                                     Plaintiff,

             v.

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY, et al.,

                                    Defendants.


 DECLARATION OF BRIAN LITMANS IN SUPPORT OF PLAINTIFFS’ JOINT
MOTIONS TO LIFT STAY UNDER MISCELLANEOUS GENERAL ORDER NO.
20-11 AND EXPEDITE CONSIDERATION OF PLAINTIFFS’ MOTION TO LIFT
       STAY UNDER MISCELLANEOUS GENERAL ORDER NO. 20-1

     I, Brian Litmans, declare as follows:

1.   I am a Senior Staff Attorney at Trustees for Alaska, a nonprofit public interest law

     firm. I represent Plaintiffs SalmonState, Alaska Center, Alaska Community Action

     on Toxics, Alaska Wilderness League, Cook Inletkeeper, Defenders of Wildlife,

     Friends of McNeil River, McNeil River Alliance, National Parks Conservation

     Association, National Wildlife Federation, Sierra Club, and Wild Salmon Center

     in this case. I have personal knowledge of the facts stated in this declaration and, if

     called as a witness, I could and would competently testify to them.

2.   On March 31, 2020, I contacted Lael Harrison, counsel for the State of Alaska to

     see if the State intended to file its brief on the 31st. See Exhibit A at 4. The State

     said that they did not plan on filing on the 31st but planned on filing by the end of




       Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 4 of 7
      the week. Id.

3.    In a follow-up conversation with the State, I proposed that the State respond by

      April 6, 2020, to keep the case on track in order to “provide the court with as

      much time as possible to review the briefing and potentially hold argument.” Id. at

      3. In response, the State found that the April 6, 2020 deadline was agreeable. Id. at

      2. In follow up emails regarding whether Plaintiffs still intended to seek argument,

      and whether they sought argument in April, I responded again that “[o]ur primary

      goal is to get the briefing completed so the court can, if it so chooses, review and

      consider the materials and not get delayed in that review.” Id.

4.    On April 2, 2020, the State contacted me and notified me that they had to recant

      on the filing deadline and that they could not “commit to a date certain.” Id.

5.    On April 2, 2020, in a follow up email, I asked if there was any date that the State

      could commit to. Id. at 1. The State responded on April 2, 2020, stating that the

      State “can’t agree that this cases deserves any special treatment in a crisis.” Id.

      The State did not commit to any date to file its brief.

6.    On April 3, 2020, I attempted to contact Ms. Harrison to see if we could establish

      a schedule for response to Plaintiffs’ motion to lift the stay. On April 3, 2020, I

      also emailed Ms. Harrison regarding the State’s position on our motion to expedite

      consideration of the motion to lift the stay. On April 6, 2020, Ms. Harrison

      responded that the State maintains its position and does not call for expedited

Litmans Decl. in Support of Pls.’ Motions to Lift Stay
and Expedite Consideration                                                  Page 5
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 5 of 7
       consideration. Ms. Harrison indicated that she thought she could file a response to

       our motion to stay by Wednesday, April 8, 2020. See Exhibit B at 2.

7.     On March 31, 2020, I contacted counsel for Defendants to see if EPA could

       confirm the Corps’ permitting schedule. On April 1, 2020, I contacted counsel for

       Defendants to see if they took a position on a motion to lift the stay and a

       proposed schedule for the State to file its brief. On April 3, 2020, in response to

       my inquiry regarding the permit schedule, Defendants’ counsel stated that they did

       not have any more information on the Corps’ schedule for the EIS and ROD.

       Defendants stated that they take no position on the motion to lift the stay, the

       briefing schedule and oral argument; and defer to the Court’s judgment on those

       issues. On April 3, 2020, I also emailed counsel for Defendants regarding their

       position on our motion to expedite consideration of the motion to lift the stay. On

       April 3, 2020, Defendants stated that they take no position on the motion to

       expedite consideration and defer to the Court’s judgment on the issues presented

       there.



       I certify, consistent with the requirements of Local Civil Rule 7.3(a), that I have

made a good faith effort to resolve the issues raised in the above-captioned litigation with

opposing counsel.

       I declare under penalty of perjury that the foregoing is true and correct.

Litmans Decl. in Support of Pls.’ Motions to Lift Stay
and Expedite Consideration                                                  Page 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


         Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 6 of 7
Executed this 6th day of April, 2020, in Anchorage, Alaska.

                                            s/ Brian Litmans____________________
                                           Brian Litmans (AK Bar No. 0111068)



                               CERTIFICATE OF SERVICE

          I hereby certify that on April 6, 2020, I filed foregoing DECLARATION OF BRIAN

LITMANS IN SUPPORT OF PLAINTIFFS’ MOTIONS TO LIFT STAY UNDER

MISCELLANEOUS GENERAL ORDER NO. 20-11 AND EXPEDITE

CONSIDERATION using the Court’s CM/ECF system, which serves copies on counsel of

record.



                                                  /s/ Brian Litmans




Litmans Decl. in Support of Pls.’ Motions to Lift Stay
and Expedite Consideration                                                  Page 7
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


            Case 3:19-cv-00265-SLG Document 67 Filed 04/06/20 Page 7 of 7
